PER CURIAM
Defendant pled guilty to a charge of racketeering. ORS 166.720. Imposition of sentence was suspended, and he was placed on probation for 5 years, subject to certain conditions, among which was that he pay restitution. Subsequently, as a result of a probation violation, probation was extended for another year. Two months before probation was to expire, the court, evidently concerned that the expiration would leave a large amount of the restitution unpaid, entered a judgment purporting to “convert” the unpaid restitution to a compensatory fine.
The state concedes that there is no authority that authorizes a court to convert the outstanding balance of unpaid restitution to a compensatory fine at the expiration of probation. We accept the concession.
Judgment for compensatory fine vacated; otherwise affirmed.